 Case: 4:19-cr-00627-SNLJ Doc. #: 92 Filed: 10/23/20 Page: 1 of 4 PageID #: 198




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
vs.                                              )
                                                 )   No. 4:19-cr-627 SNLJ
TERRELL HARROLD,                                 )
                                                 )
               Defendant.                        )
                                                 )

         GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR BOND
                          RECONSIDERATION

      COMES NOW the United States of America by and through its attorneys, Jeffrey Jensen,

United States Attorney for the Eastern District of Missouri, and Dianna R. Collins, Assistant

United States Attorney for said District, and for its response to Defendant’s Motion for Bond

Reconsideration states as follows:

Standard:

         A defendant may be detained pending trial if the Court finds there is no “condition or

combination of conditions ... [that] will reasonably assure the appearance of such person as

required and the safety of any other person and the community.” 18 U.S.C. 3142(e)(1).

Because the Defendant has been charged under 18 U.S.C. 1591, 1594 (c) and because this Court

found probable cause exists to support these charges, there is a rebuttable presumption that no

condition or combination of conditions will reasonably assure the appearance of the Defendant

and the safety of the community. 18 U.S.C. 3142(e)(3)(E). (18 U.S.C. 1591 is a crime listed as

this crime involves a minor).

                                                 1
 Case: 4:19-cr-00627-SNLJ Doc. #: 92 Filed: 10/23/20 Page: 2 of 4 PageID #: 199




       The existence of this presumption places upon the Defendant the “limited burden of

production—not a burden of persuasion—to rebut that presumption by coming forward with

evidence he does not pose a danger to the community or a risk of flight.” United States v. Abad,

350 F.3d 793, 797 (8th Cir.2003) (quoting United States v. Mercedes, 254 F.3d 433, 436 (2d

Cir.2001)).

       Detention is appropriate where the government proves by clear and convincing evidence

that the Defendant is a danger to others or to the community, or when the government proves by

a preponderance of the evidence that the Defendant is a risk of flight, and that in either case,

there are no conditions or combination of conditions that will assure the safety of the community

or the Defendant's appearance at future court proceedings. In making this determination, the

Court must take into account the following factors:

       (1) The nature and circumstances of the offense charged, including the fact that the crime
       charged is an offense listed in section 2332b(g)(5)(B) for which a maximum term of
       imprisonment of 10 years or more is prescribed;
       (2) the weight of the evidence against the person;
       (3) the history and characteristics of the person, including—
       (A) the person's character, physical and mental condition, family ties, employment,
       financial resources, length of residence in the community, community ties, past conduct,
       history relating to drug or alcohol abuse, criminal history, and record concerning
       appearance at court proceedings; and
       (B) whether, at the time of the current offense or arrest, the person was on probation, on
       parole, or on other release pending trial, sentencing, appeal, or completion of sentence for
       an offense under Federal, State, or local law; and
       (4) the nature and seriousness of the danger to any person or the community that would
       be posed by the person's release.
       18 U.S.C. 3142(g).



                                                  2
 Case: 4:19-cr-00627-SNLJ Doc. #: 92 Filed: 10/23/20 Page: 3 of 4 PageID #: 200




Facts Supporting Detention:

       The Defendant was charged, by Grand Jury, on November 14, 2019, with violations of

1591(a) and 1594(c). In Defendant’s motion for reconsideration, the defendant highlights

portions of evidence that he plans to use in his defense. However, this does not negate from the

Government’s evidence which includes victim statements, witness statements, video

surveillance, and co-defendant statements. No circumstance or intervening set of events have

materialized to alter this Court’s previous finding that probable cause exists that a violation of 18

U.S.C. 1591(a) and 1594(c) occurred.

       As such, the defendant still bears the burden of showing this Court that he is not a flight

risk or a danger to the community. For all the reasons and concerns highlighted in the Pretrial

Office’s First Supplemental Addendum to Bail Report, filed on October 7, 2020 and

incorporated into this response, the defendant is unable to meet his burden. DCD 91.


                                          CONCLUSION

       WHEREFORE, Defendant’s Motion for Bond Reconsideration should be denied.



                                                Respectfully submitted,

                                                JEFFREY B. JENSEN
                                                United States Attorney

                                                 s/ Dianna R. Collins
                                                DIANNA R. COLLINS, 59641MO
                                                Assistant United States Attorney
                                                111 S. 10th Street, Room 20.333
                                                St. Louis, Missouri 63102
                                                (314) 539-2200



                                                  3
 Case: 4:19-cr-00627-SNLJ Doc. #: 92 Filed: 10/23/20 Page: 4 of 4 PageID #: 201




                                CERTIFICATE OF SERVICE

I hereby certify that on October 23, 2020, the foregoing was filed electronically with the Clerk of
the Court to be served by operation of the Court’s electronic filing system upon all attorneys of
record.


                                                s/ Dianna R. Collins
                                               DIANNA R. COLLINS, 59641MO
                                               Assistant United States Attorney




                                                 4
